DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raj et al. U.S. PGPub 2016/0218804.
Regarding claim 1, Raj discloses a method for configuring a home automation system for a building executed by a configuration device, wherein the home automation system comprises a plurality of communicating devices (e.g. Fig. 2, #11A and 11B) configured to carry out a plurality of home automation functions and a communications network to which the communicating devices are connected, wherein each communicating device comprises a network interface (e.g. Fig. 2, #25A and 25B) having a network address (e.g. pg. 3, ¶31-32; pg. 4, ¶38; pg. 16-17, ¶147; Fig. 2-4) and implementing one or more software objects that model the communicating device in the form of 
 	Regarding claim 2, Raj discloses the method of claim 1, wherein the step of resource mapping comprises a sub-step of enumerating the resources offered by each communicating device discovered and a sub-step of associating a resource identifier with each resource enumerated (e.g. pg. 3, ¶31-32; pg. 4, ¶38; pg. 16-17, ¶147; Fig. 2-4).  
 	Regarding claim 3, Raj discloses the method of claim 1, wherein the programming step consists of establishing links between the inputs, logical units, and outputs and configuring the logical units in order to process data provided by the inputs and transmit the result of the processing to the outputs in order to control them (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 
 	Regarding claim 4, Raj discloses the method of claim 3, wherein the programming step consists of transmitting the links established to at least some resources (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 
 	Regarding claim 5, Raj discloses the method of claim 4, wherein the links between the inputs, the logical units, and the outputs are automatically established by the configuration device depending on libraries stored in a memory zone of the configuration device (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 

 	Regarding claim 7, Raj discloses the method of claim 1, wherein the method is automatically executed by the configuration device after said configuration device is connected to any point on the communications network (e.g. pg. 3, ¶31-32; pg. 4, ¶38; pg. 16-17, ¶147; Fig. 2-4). 
 	Regarding claim 8, Raj discloses a home automation system for a building, wherein the home automation system is configured by the configuration method according to claim 1, wherein the home automation system comprises a plurality of communicating devices configured to carry out a plurality of home automation functions and a communications network to which the communicating devices are connected, wherein each communicating device comprises a network interface having a network address and implementing one or more software objects that model the communicating device in the form of resources of at least three types: input, output, and logical unit (e.g. pg. 4, ¶37-39; pg. 10, ¶94; pg. 12, ¶106-108 and 111; Fig. 16, ¶145; pg. 17, ¶150; Fig. 2-4). 
 	Regarding claim 9, Raj discloses the home automation system of claim 8, wherein each resource is identified by a unique resource identifier containing the network address of the network interface of the communicating device modelled, at least in part, by the resource (e.g. pg. 3, ¶31-32; pg. 4, ¶38; pg. 16-17, ¶147; Fig. 2-4). 
 	Regarding claim 10, Raj discloses the home automation system of claim 8, wherein a sensor or a control point is modelled in the form of at least one input (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 
 	Regarding claim 11, Raj discloses the home automation system of claim 8, wherein a controllable home automation device is modelled in the form of at least one output (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 

 	Regarding claim 13, Raj discloses the home automation system of claim 12, wherein the communications network is arranged in the form of a hierarchical network (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 
 	Regarding claim 14, Raj discloses a method for maintaining the home automation system for a building according to claim 8, wherein the maintenance method omprises: discovering different communicating devices of the communications network (e.g. pg. 4, ¶37-39; pg. 10, ¶94; pg. 12, ¶106-108 and 111; Fig. 16, ¶145; pg. 17, ¶150; Fig. 2-4), mapping resources offered by each communications device discovered on the communications network (e.g. pg. 4, ¶37-39; pg. 10, ¶94; pg. 12, ¶106-108 and 111; Fig. 16, ¶145; pg. 17, ¶150; Fig. 2-4), recovering the various links between the resources of each communicating device discovered, as well as their status (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 
 	Regarding claim 15, Raj discloses the method of claim 14, wherein said method further comprises reprogramming home automation functions of the home automation system whilst taking into account a new map of the resources on the communications network and/or new home automation functions to be carried out (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 
 	Regarding claim 16, Raj discloses the method of claim 14, wherein said method further comprises correcting defective resources (e.g. repairing system elements) and/or defective links (e.g. pg. 10, ¶91; pg. 12, ¶107). 
 	Regarding claim 17, Raj discloses the method of claim 2, wherein the programming step consists of establishing links between the inputs, logical units, and outputs and configuring the logical units in 
 	Regarding claim 18, Raj discloses the method according of claim 4, wherein the execution of the method is divided between several distinct logical units (e.g. divided by location/room) distributed within the communications network (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 
 	Regarding claim 19, Raj discloses the method according of claim 5, wherein the execution of the method is divided between several distinct logical units (e.g. divided by location/room) distributed within the communications network (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4). 
 	Regarding claim 20, Raj discloses the method of claim 2, wherein the method is automatically executed by the configuration device after said configuration device is connected to any point on the communications network (e.g. pg. 4, ¶37-39; pg. 5-6, ¶55; pg. 11, ¶104; pg. 12, ¶106 and 108; pg. 13, ¶114; pg. 15-16, ¶140 and 145; Fig. 2-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
January 27, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116